Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 27, 2017

The Court of Appeals hereby passes the following order:

A17A0655. IN THE INTEREST OF J. I. E. AND J. E. E., children.

      After the juvenile court terminated her parental rights, the mother of J. I. E. and
J. E. E. filed an application for a discretionary appeal. We granted that application
based on the representations of the mother and the termination order, as no appellate
record was available. Having now reviewed the entire appellate record, however, it
appears that there is no basis for reversing the juvenile court’s order, and we therefore
conclude that the appeal was improvidently granted. Accordingly, this appeal is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/27/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.